Okpe v Okpe (2016 NY Slip Op 01108)





Okpe v Okpe


2016 NY Slip Op 01108


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Tom, J.P., Acosta, Moskowitz, Gische, JJ.


212 307847/13

[*1]Ojinika Okpe, Plaintiff-Respondent,
vAugustine Okpe, Defendant-Appellant.


 Toks Sofola LLC, Brooklyn (Olatokunbo (Toks) Sofola of counsel), for appellant.

Order, Supreme Court, New York County (Ellen F. Gesmer, J.), entered April 21, 2014, which, after a hearing, granted plaintiff a three-year order of protection, unanimously affirmed, with costs.
Plaintiff established by a fair preponderance of the evidence that defendant committed acts warranting an order of protection in her favor (see Family Ct Act § 832). Plaintiff established that defendant committed the acts alleged in the petition, and the court's determination is supported by the record (see Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK